DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “total weight” means 100 wt%, thus the phrase “(100.00 wt%)” is redundant and this phrase is suggested to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear why “organosulfonic acid” appeared twice (in (i) and (ii)).
one antioxidant can have a structure different than formula (I) and each other.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biscoglio et al. (US 2008/0176981).
Biscoglio et al. disclose an additive package comprising 92 wt% of polyolefin (1:1 DFH-2065:DPDA-6182), 4 wt% of Nacure B201, 2 wt% Naugard 445, and 2 wt% TBM6 (Example 4 in Table 1).
The limitations of claim 4 can be found in Biscoglio et al. at Example 4, where it discloses the Nacure B201 and Naugard 445.
The limitations of claim 5 can be found in Biscoglio et al. at [0038], where it discloses the alkyl aromatic sulfonic acid.
The limitations of claim 6 can be found in Biscoglio et al. at Example 5, where it discloses the Cyanox 1790.
The limitations of claim 7 can be found in Biscoglio et al. at [0006], where it discloses the homopolymer of ethylene.
The limitations of claims 8-11 can be found in Biscoglio et al. at claims 1, 8, [0030] and [0037], where it discloses the method of extruding additive package and ethylene/silane copolymer over a copper conductor to make a wire or cable.
Biscoglio et al. at [0030] and [0037], where it discloses the copper conductor which can inherently generate a flow of electricity.
Allowable Subject Matter
8.	Claims 2, 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific polyolefin having specific crystallinity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/HUI H CHIN/Primary Examiner, Art Unit 1762